Citation Nr: 1026294	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral strain prior to October 19, 2008.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain from October 19, 2008.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs


INTRODUCTION

The Veteran served on active duty for training from May 1981 to 
August 1981.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey 
which granted service connection for lumbosacral strain, with an 
initial evaluation of 20 percent disabling from December 14, 
2004.  In a February 2009 rating decision, the evaluation to for 
lumbosacral strain was increased to 40 percent disabling from 
October 19, 2008.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher evaluation 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal).

This appeal was previously before the Board in May 2008 and 
August 2009.  The Board remanded the claim for further 
development.  The case has been returned to the Board for further 
appellate consideration.

The issue of a separate compensable rating for 
radiculopathy of the lower extremities has been raised by 
the evidence of record, with conflicting opinions 
regarding whether its origin is due to the service 
connected lumbosacral strain or due to diabetic peripheral 
neuropathy.  It is referred to the RO for the appropriate 
actions.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to October 19, 2008, lumbosacral strain was manifest by 
forward flexion to at least 40 degrees, extension to at least 
zero degrees, right and left lateral flexion to 15 degrees, right 
and left rotation to 20 degrees, and a combined range of motion 
totaling 110 degrees.  There was no evidence of ankylosis or 
incapacitating episodes. 

3.  From October 19, 2008, lumbosacral strain was manifest by 
forward flexion to at least 30 degrees; however, there was no 
evidence of ankylosis of the spine or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to October 19, 2008, the criteria for an initial rating 
in excess of 10 percent for chronic lumbar strain with 
degenerative disc disease of the lumbar spine and right-sided 
radiation of pain were not met.  38 U.S.C.A. § 1155 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003-5242 (2009). 

2.  From October 19, 2008, the criteria for an initial rating in 
excess of 10 percent for chronic lumbar strain with degenerative 
disc disease of the lumbar spine and right-sided radiation of 
pain have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003-5242 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claim in 
December 2004.  Thereafter, he was notified of the provisions of 
the VCAA by VA in correspondence dated in December 2004, October 
2005, April 2006, August 2008, February 2009 and September 2009.  
The letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in May 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in VCAA correspondence 
letters from April 2006 through September 2009.  The notice 
requirements pertinent to the issues on appeal have been met and 
all identified and authorized records relevant to these matters 
have been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations in January 2005, December 2006, and October 2008 to 
assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2009).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected disability, 
functional loss due to pain under 38 C.F.R. § 4.40 (1997) and 
functional loss due to weakness, fatigability, incoordination or 
pain on movement of a joint under 38 C.F.R. § 4.45 (1997) must be 
considered.  The Court also held that, when a Diagnostic Code 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are 
for consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 Vet.App. 
202, 206 (1995).
With any form of arthritis, painful motion is an important factor 
of disability; the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine.  The intent of the schedule is to 
recognize painful motion with joint or peri-articular pathology 
as productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures, should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as the 
veteran's relevant medical history, her current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2009).

The Spine
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome


***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest 
five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 


   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2009)

The Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 (2009). "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Factual Background

In his December 2004 claim for service connection for a low back 
disability, the Veteran noted that he injured his spine in basic 
training.  In later written statements in further explained that 
during training he fell off a cattle car causing fellow soldiers 
ran over his back and legs.

The service treatment records show that in June 1981, the Veteran 
was taken to medical after passing out while standing in 
formation.  At medical, he said that he had fallen down stairs 
earlier.  A short time later, it was noted that the Veteran could 
not remember falling down stairs.  An X-ray of his spine was 
noted to be normal.  The same doctor saw the Veteran ten days 
later and commented that there were no objective findings.  Pain 
in the Veteran's back was noted.

A private medical facility lumbar myelogram performed in June 
2001 showed a congenital central canal stenosis due to shortened 
pedicles.  It was noted that there were superimposed minimal 
degenerative changes which included a small central disc 
herniation at L4- L5 which did not result in significant neural 
impingement.  

October 2004 medical records from Johnson University Hospital 
reveal that the Veteran was seen for complaints of severe lower 
back pain radiating to the lower extremities bilaterally.  On 
physical examination, his sensory pinprick was decreased over the 
right upper and right lower extremity and he had inconsistent 
decreased temperature initially over the left lower extremity, 
and then over the right lower extremity.  The physician noted 
that the Veteran had multiple neurological symptoms and suggested 
he seek an additional opinion and imaging studies be performed to 
determine peripheral vestibulopathy v. posterior circulation 
transient ischemic attacks v. spinal stenosis.  

A private medical facility MRI from October 2004 revealed mild 
central stenosis at L3-4 and L4-5; moderate central stenosis at 
L5-S1; bilateral neural foraminal stenosis at L4-L5 and L5-S1; 
and an annular tear at L5-S1.

A private treatment record dated in November 2004, showed that 
the Veteran reported a history of low back pain beginning five 
years previously (1999).  He was negative for paresthesias, 
weakness, and urinary incontinence.  Physical examination of his 
back revealed muscle spasms, but he was negative for direct bony 
tenderness, deformity, and straight leg raising bilaterally.  He 
had intact sensation bilaterally.

In January 2005, the Veteran was afforded a VA spine examination.  
He reported that he did not wear a back brace, and his pain did 
not radiate down his legs.  The examiner noted increased lumbar 
lordosis. 

The Veteran's range of motion evaluation was as follows:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
60°
90°
Backward Extension
10°
30°
Right Lateral 
Flexion
20°
30°
Left Lateral Flexion
20°
30°
Right Lateral 
Rotation
20°
30°
Left Lateral 
Rotation
20°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

The examiner provided a diagnosis of sprain/strain of the lumbar 
spine.  The examiner stated in an April 2005 addendum that it was 
at least as likely as not that the Veteran's back symptoms were 
related to his back strain while in the service in 1981.  The 
examiner did not indicate in the addendum if he reviewed the 
claims file.  On the basis of the January 2005 VA examination 
report and addendum, the Veteran was granted service connection 
for sprain/strain of the lumbosacral spine by the RO in a July 
2005 rating decision.

In April 2005, the Veteran was examined by J.R.S., M.D., an 
orthopedist.  The Veteran reported that he originally had an 
injury and fall in 2001 and was originally treated for low back 
pain with physical therapy, which he did not complete.  On 
objective examination, it was noted he had an antalgic gait, that 
the lumbar spine had no lateral curvature, and that, with 
palpation, he was tender over the lumbar spine, the paraspinal 
musculature and over the lumbar spinous processes.  He also 
showed pain with palpation over the sacroiliac joint bilaterally.  
He had decreased range of motion for lumbar flexion, reaching 
approximately 12 inches from the floor, and had 20 degrees of 
extension.  There was normal rotation and normal lateral flexion 
bilaterally.  Sensation and strength were intact for his lower 
extremities.  He was absent Babinski bilaterally, but had pain in 
the lower back region with straight leg raise and sitting 
straight leg raise.  There was pain in the low back with 
Patrick's test on both sides.  The impression was of lumbar 
degenerative disc disease, and it was noted that his low back 
pain had radicular symptoms to both lower extremities. 

In an initial consultation report dated in May 2005, S.J.R., 
M.D., related that the Veteran reported he had low back pain 
since he fell in 2000.  At the time, it was noted that his injury 
was a workman's compensation case which had since been closed.  
On examination, he denied bowel or bladder problems, denied 
saddle parasthesias, and denied erectile changes.  He also 
reported intermittent pain, numbness, and generalized weakness 
throughout his legs.  He had a normal gait.  His lumbar range of 
motion was limited; he was able to reach one foot from the floor 
in flexion; had extension to 15 degrees; side bending to 15 
degrees, and rotation to 20 degrees.  He reported pain on all 
maneuvers, and the private physician noted that "his reaction 
borders on over reactivity."  Regarding his reflexes, he had no 
plantar response bilaterally, 0/4 bilateral patellar tendons and 
1/4 bilateral Achilles tendons.  Straight leg raise is positive at 
20 degrees bilaterally.  He also reported pain with internal and 
external rotations of the bilateral hips, as well as bilateral 
Patrick's maneuver.  The physician noted that "his pain response 
to this maneuver was inconsistent."  

An August 2005 private physician progress note showed the Veteran 
had a "documented myopathy and lumbar radiculopathy."  It 
appears to say that "mild muscle numbness is diffuse."  The 
Veteran was noted to have diabetes mellitus, hypertension, and 
radiculopathy v. myopathy.

The Veteran did not respond to a request from the RO regarding 
his Worker's Compensation claim records, and attempts to obtain 
those records found that the records were unavailable.  A request 
for information from his employer at the time, noted that the 
Veteran was part of a seasonal layoff.

In December 2006, the Veteran was afforded an additional VA 
examination; the claims file was reviewed in conjunction with the 
examination.  The Veteran stated that his low back pain started 
10 years previously.  He denied injury or trauma to his lower 
back prior to the onset of his low back pain. It was noted that 
three years previously he fell on ice which aggravated his pain.  
He said that the pain radiated into his bilateral lower 
extremities.  He rated his average pain as a 9 on a 0 (low) to 10 
(high) pain scale.  It was noted that the Veteran was a 
construction worker.  He weighed 300 pounds.

The Veteran's range of motion evaluation was as follows:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
40°
90°
Backward Extension
0°
30°
Right Lateral 
Flexion
15°
30°
Left Lateral Flexion
15°
30°
Right Lateral 
Rotation
20°
30°
Left Lateral 
Rotation
20°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

Following five repetitive lumbar range of motion his back pain 
was increased and his range of motion was decreased.  There was 
no evidence of fatigue, weakness or lack of endurance.  The 
examiner was unable to perform straight leg raise or Patrick 
tests due to severe pain.

Neurological examination was additionally limited due to pain.  
Sensation as grossly intact to light touch.  His deep tendon 
reflexes were +1 in bilateral extremities, and he had a negative 
Babinski.  The diagnosis given was severe low back and bilateral 
lower extremity pain, most likely secondary to combination of 
lumbar epidural lipomatosis, spinal stenosis, degenerative disc 
disease at L4-5 and L5-S1 and facet joint disease at L4-L5 and 
L5-S1 bilaterally.  The examiner opined that based on the 
Veteran's history, physical examination and imaging studies, the 
Veteran's low back and bilateral lower extremity radiating pain 
was less likely as not a result of his military service.  He 
further stated that the pain in the low back and bilateral lower 
extremities was "most likely caused by the pain generators 
mentioned above."

An additional private record from January 2008 showed the Veteran 
was reporting bilateral leg/foot pain and distal paresthesias 
chronically, noted to be due to diabetes.  His past medical 
history was noted to include chronic diabetic peripheral 
neuropathy.  

A January 2008 assessment performed by private physician, M.P., 
included a history from the Veteran that he had fallen and 
injured his knees and low back when his legs gave out from his 
neuropathy.  His medical history included diabetic neuropathy of 
the feet.  He presented with a steady gait, with no extremity 
weakness.  He weighed 136.1 kilograms (approximately 300 pounds).  
He reported pain to the entire lower back, which was tender with 
any palpations.  He complained of radiation down both legs.  

In February 2008, he presented for private treatment due to 
stepping in a hole and injuring his back, as well as his 
shoulder, right side, hip, and leg.  X-ray reports from February 
2008 revealed an unremarkable examination of the lumbosacral 
spine.  However, a follow-up MRI report showed mild disc bulge 
L4-5, small central disc protrusion/herniation L5-S1 indenting 
the epidural fat, and no spinal stenosis.  In a July 2008 private 
treatment record he reported "mild to moderate pain in the lower 
back, beginning about 5 years ago, but worsening a few days ago 
after he bent the wrong way."  On physical examination he was 
noted to weigh 320 pounds.  There was a diffusely tender 
paralumbar area with no spasm, direct boney tenderness or 
deformity, and straight leg raising was negative bilaterally.  

In October 2008, the Veteran was afforded a VA examination; his 
claims file was reviewed in conjunction with the examination.  He 
complained of low back pain, and pain in the lower extremities.  
The examiner noted the Veteran stated his back pain started in 
1996 in the previous examination; but stated his pain started in 
1981 during this examination.  A history of a work-related back 
injury in 2003 was also noted.  He stated that his pain is 
constant, and on average 9/10 in pain intensity.  He also 
complained of tingling and numbness in both lower extremities, 
involving the thigh and calf.  He also noted he has had many 
falls due to weakened lower extremities.  He reported using a 
back brace at times, and having increased pain following 
repetitive use or during flare-ups.  He did not report 
incapacitating episodes during the past 12-month period.  He was 
noted to also have long-standing diabetes.  

On physical examination he had demonstrated increased lumbar 
lordosis, and severe tenderness to palpation.  His range of 
motion evaluation was as follows:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
30°
90°
Backward Extension
0°
30°
Right Lateral 
Flexion
15°
30°
Left Lateral Flexion
15°
30°
Right Lateral 
Rotation
20°
30°
Left Lateral 
Rotation
20°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

Following repetitive motion his back pain increased and his range 
of motion slightly decreased.  Sitting position straight leg 
raising test was positive bilaterally.  Patrick test was positive 
bilaterally.  Neurological testing showed some decreased muscle 
strength (4/5), impaired sensation to light touch in bilateral 
lower extremities from the knee down, and absent deep tendon 
reflexes at bilateral knees and ankles.  The examiner opined that 
the Veteran's low back and bilateral lower extremity conditions 
were not as least as likely a proximal or direct result of his 
lumbar strain diagnosed in service, which he felt were 
predominantly caused by degenerative changes and epidural 
ipomatosis.  

A VA treatment note from August 2009 showed complaints of chronic 
low back pain; and examination was noted to be very limited due 
to the pain.  The exam was noted to be too limited to rule out 
radiculopathy, thought paresthesias are "likely due to DM 
neuropathy."  The physician also noted that hypersensitivity to 
light palpation suggested myofascial component.  A September 2009 
note showed the Veteran continued to complain of low back pain, 
was using a back brace at the time, and was seeking additional 
pain medication.  He reported to recent radiation of low back 
pain.  On palpation he had diffuse tenderness over multiple areas 
(including his neck and shoulders), with no trigger points.  He 
had decreased patchy distribution of sensation over the upper and 
lower extremities in stocking-glove pattern.  He was noted to 
have overreaction to examination (noted as 
"inappropriate/disproportionate/exaggerated reactions."  
Additionally, he had pain on simulated provocation (light axial 
loading, sham rotation), and dramatic tenderness to superficial 
palpation or skin-rolling.  He had positive straight leg raising 
test in November 2009.  He additionally reported falling once a 
month due to his back and leg pain.  He was assessed with lumbar 
and cervical facet syndrome, lumbar and cervical radiculopathy.  

In January 2010, he had mild diffuse paraspinal muscle 
tenderness, and complained of radicular pain in either leg with 
elevation to 15 degrees.  He had sensory loss over his left 4th 
and 5th fingers proximally, and sensory loss over the left 
lateral foot.  He had normal strength, tone, and bulk.  His 
reflexes were difficult to elicit, and his Babinski's were 
absent.  He was assessed with lumbosacral and cervical 
degenerative disc disease with radicular pain, and with 
peripheral neuropathy related to diabetes.  

Analysis

Prior to October 19, 2008, the Veteran's lumbosacral strain had 
forward flexion to 60 degrees (2005) and 40 degrees (2006).  He 
had a combined range of motion of 160 degrees (2005) and 100 
degrees (2006).  The Veteran is currently rated 20 percent 
disabled prior to October 19, 2008, and the next highest rating 
available from the General Rating Formula for Diseases and 
Injuries of the Spine is 40 degrees.  The available evidence 
shows that the Veteran does not warrant a 40 percent rating prior 
to October 19, 2008 because his forward flexion was greater than 
30 degrees and he is not noted to have ankylosis of the entire 
throracolumbar spine.  Additionally, the evidence does not show, 
and the Veteran does not contend, that he had any incapacitating 
episodes during this claims period.  

The Board notes that during the December 2006 VA examination the 
examiner noted that the Veteran had additional decreased range of 
motion due to increased pain on repetitive testing.  The 
examination did not include additional range of motion testing in 
degrees.  During the examination, and throughout the claims file, 
the Veteran complained of constant severe pain.  There is an 
indication in the claims file, from several health professionals, 
that the Veteran exaggerates his pain.  Seven months prior, in 
May 2005, a private physician noted the Veteran had extension to 
15 degrees, a notable change from the zero degrees of extension 
he had in December 2006.  The private physician unfortunately 
provided flexion in terms of distance from the floor (one foot), 
which the Board cannot apply to the rating criteria.  As the 
Veteran was still 10 degrees away from the next higher rating 
prior to repetitive range of motion movement, and he had recently 
shown greater range of motion testing for a private physician, 
the Board finds that an increased rating prior to October 19, 
2008 is not warranted.  As the Veteran did not meet the criteria 
for a 40 percent rating, and there is no evidence of ankylosis of 
the spine, it follows that he does not meet the criteria for a 50 
or 100 percent rating.

From October 19, 2008, the Veteran's lumbosacral strain had 
forward flexion to 30 degrees.  The evidence does not show, and 
he did not report, that he had any incapacitating episodes.  The 
evidence also did not show ankylosis, which is required for a 50 
or 100 percent rating.  As such, the Veteran does not meet the 
criteria for a rating in excess of 40 percent from October 19, 
2008. 

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the 
Board acknowledges that the Veteran is competent to give evidence 
about what he experiences; for example, he is competent to report 
that he experiences certain symptoms..  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to 
not be credible in his reports of the symptoms he experiences, as 
the claims folder contains multiple notations of the Veteran 
exaggerating his symptoms, and changing the date on when symptoms 
first began.  In addition, he has declined to provide the 
information regarding the worker compensation concerning his low 
back, leaving this VLJ with the impression that he has not been 
forthright regarding his back disorder.

The Board has considered additional staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they are 
not warranted.  Though the Veteran's symptoms appeared to have 
increased starting in 2005 and 2006 and continuing up to the 
October 2008 examination, his symptoms have remained within the 
20 and 40 percent rating criteria during the current staged 
ratings. Since the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Board has also considered whether the Veteran's disabilities 
present an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this case, there are no exceptional or unusual 
factors with regard to the Veteran's service-connected spine 
disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
his disability levels and symptomatologies and provides for more 
severe symptoms than shown by the evidence during the period in 
question, and provided for an additional separate neurological 
rating; thus, his disability pictures are contemplated by the 
Rating Schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  His symptoms are not unusual, are contemplated by the 
rating criteria, and are still within the limits of the schedular 
criteria.  Referral for extraschedular consideration is not 
warranted.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent for 
lumbosacral strain prior to October 19, 2008 is denied.

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain from October 19, 2008 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


